Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions to be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Change dependency of claims 28 and 29 to claims 13 from claims 26
Claim 28, 	Line 1, delete the word “26” (1ST occurrence).
Line 1, before the word ", wherein" insert --13--.

Claim 29, 	Line 1, delete the word “26” (1ST occurrence).
Line 1, before the word ", wherein" insert --13--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant has amended claims 13 and 27 to amend and introduce new limitations, “at least one intent detector for detecting the user’s action intention on the element before a change in position of the element is detected”. Applicant’s claimed invention specifically regards a haptic interface with at least two degree of freedom and comprises two passive brakes and position sensor. Examiner conducted search to find these limitations but could not find them. 
Schaub et al (PGPUB 2016/0268691 A1)
Konig (PGPUB 2009/0146018 A1)

Shim (PGPUB 2004/0017355 A1) 
All of the prior arts listed above teach input method involving joystick and control method to detect user’s input and intention of controlling the device. However, none of the prior arts specifically teach that the intention is detected before coordinate or position change. In all of the prior arts, the detection of intention of user is performed with at least coordinate change of the joystick.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGHYUK PARK whose telephone number is (571)270-7359.  The examiner can normally be reached on 10:00AM - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SANGHYUK PARK/Primary Examiner, Art Unit 2691